Cooper, Judge.
Appellant, a construction and paving contractor, regularly contracts with the State Department of Transportation to work on highway projects. During the period of November 1988 through November 1991, appellant paid in connection with its work for the State approximately $350,000 in local option, MARTA and special county sales taxes, three types of local sales taxes which are collected by the State Department of Revenue (“the Department”) for the use and benefit of local governments. See, e.g., OCGA § 48-8-87. Relying on OCGA § 50-17-29 (e), appellant filed a claim with the Department seeking a refund of these local sales taxes. See OCGA § 48-2-35 (b) (1). The Department denied appellant’s claim; and appellant filed an action in the superior court seeking a refund, as it is entitled to do under OCGA § 48-2-35 (b) (4). The trial court denied appellant’s motion for summary judgment and granted that of appellees, ruling that the exemption from local taxes for State contractors set forth in OCGA § 50-17-29 (e) did not apply to local sales and use taxes. From this ruling, appellant appeals.
Although appellant presents an important and interesting issue, we reluctantly conclude that we are without jurisdiction to address it in this case. Appellant brought this action in the superior court pursuant to OCGA § 48-2-35 (b) (4) after the Department denied its claim. Accordingly, OCGA § 5-6-35 (a) (1) applies to this situation *2and requires an application tó appeal. See Olin Corp. v. Collins, 261 Ga. 849 (413 SE2d 193) (1992). As appellant did not file an application, its appeal must be dismissed.
Decided June 29, 1993
Reconsideration denied July 28, 1993
Schreeder, Wheeler & Flint, David H. Flint, Laura R. Champion, for appellant.
Michael J. Bowers, Attorney General, David A. Runnion, Daniel M. Formby, Senior Assistant Attorneys General, for appellees.

Appeal dismissed.


McMurray, P. J., and Beasley, P. J., concur.